Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is responsive to the communication filed on 3/30/21.  Claims 1-18 are pending.
		Applicants' arguments filed 3/30/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Double Patenting
2.	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of Achtermann et al (US Patent 10,311,086 B2, hereinafter “Achtermann”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	With respect to claim 1,
Gillis discloses a method, said method comprising:
finding, by a processor of a computer system, an alignment between source centroids of a source domain and target centroids of a target domain over a cross-domain similarity graph (Gillis col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27 and Fig. 4 e.g. [col. 6 line 21 – col. 7 line 8] (20)   Vectors are fundamentally numbers, having "components" in each of the dimensions of the vector space used.  Reducing the "meaning" of words in a body of text to vectors in a space of limited (but sufficiently large) number of dimensions has a number of unique advantages. The documents [or document segments] that are most similar in "meaning" (i.e., having the highest dot products with the query vector) are retrieved and displayed in ranked order.  In addition to simple relevance ranking, the semantic (or "meaning") relationships between documents or document segments can be represented by relative positioning on a two or three dimensional graph (visualization).  Documents (or segments) of similar meaning will be clustered together on the graph, whereas those of less similar meaning graph will be a quantitative measure of the degree to which their content is similar.  [col. 33 line 39 – col. 34 line 23] (86)  It is also important to note that the absolute orientations of the preferred term vectors in the high dimensional space is not relevant; rather, it is the relative orientations (i.e., of the individual vectors with respect to each other) that captures the unique relative proximity of meaning (semantic content) between terms which is characteristic of the source domain [domain specific term co-occurrence patterns].  In this way the relative meaning of terms is represented in a quantitative (geometric) way.  Relative meanings of terms in the context of the source domain can be quantitatively compared simply by calculating the dot products (inner products) of their vectors.  Geometrically this is equivalent to comparing the relative alignment of the vectors in the high dimensionality space ["semantic" space]. A high overlap (corresponding to a high dot product) indicates a close similarity of meaning. [col. 43 lines 19 - 54] (124)  Whether ranked lists or cluster diagrams (or both) are used to display results, it is preferred to rank and graph (or highlight) internal portions (such as paragraphs) within each record (i.e., document) found, from the initial whole-document retrieval graphed according to the relative magnitudes of the vector overlap in semantic space [dot product] of each such document sub-portion (within a given document) with the query vector.  [col. 59, lines 3-22] (177) An alternate approach would be to apply the Euclidean distance formula D (defined above) to compute the distances between the positions of pairs of individual source and target domain records in the common space, and delete any of said pairs of records that are closer together than some minimum distance (for example, some fixed fraction of the distance between the domain centroid positions). A related approach would be to compute and compare the distances between the positions of individual records in one domain and the position of the centroid of the other domain, in the common space. Records for which this distance is below some pre-determined value (i.e., some fixed fraction of the distance between the domain centroid positions) could be deleted. [col. 60 lines 32-53] (181)   This scanning process may be greatly facilitated by highlighting (or graphing, or ranking) the most axis-term-relevant portions within each of the individual records. [col. 64 line 48-col. 65 line 27] (194) As discussed above, the method of the invention is very useful target domains, automatically, without any requirement for explicit knowledge of the target domains by the user of the system.  The system does this by creating a representation of the terms characteristic of the source domain, in a high dimensionality semantic space which is specific to the source domain.  Each of the source domain terms (and higher order text structures composed thereof) has a unique position in this space.  Target domain records (and/or sub-portions thereof) are then, in effect, "projected" into this source domain semantic space and compared (as to their relative positions) with source domain terms (i.e., by computation of dot products between source domain term vectors and the document vectors of target domain records [as
finding, by a processor of a computer system, an alignment (e.g. alignment - compared (as to their relative positions) with source domain terms (i.e., by computation of dot products between source domain term vectors and the document vectors of target domain records) between source centroids (e.g. centroid) of a source domain (e.g. source domain) and target centroids of a target domain (e.g. target domain) over a cross-domain similarity (e.g. similarity) graph (e.g. graph)]. This ;
said processor calculating target clusterability as an average of a respective clusterability of at least one target data item comprised by the target domain (Gillis see col. 41, lines 4-38, 57-65 and cols. 41 -42, lines 66-28, claims 31-32 e.g. – (120) A centroid consistent clustering algorithm is used to distribute the summary vectors among the sub-nodes. A group of clusters is defined as "centroid consistent" if every member of every cluster is assigned to the cluster in the group with the nearest centroid. Centroids are computed by calculating (for each dimension of the semantic space) the average of the component values from all the summary vectors in the group. A preferred centroid consistent clustering algorithm is called "convergent k-means clustering", which is conducted as follows: a) Start with any initial partition which groups the vectors into k clusters (i.e., using the first k summary vectors as single element clusters with the initial centroid values of the clusters set equal to its member vector). Assign each of the remaining summary vectors to the cluster having the nearest centroid and, after each assignment, recalculate the centroid for the cluster that gains a vector; b) Look at each summary vector in sequence and compute its distance from the centroid of each of the k clusters. If the vector is not already in the cluster with the closest centroid, move the centroids of the clusters that have gained or lost a summary vector. c) Repeat step b above until convergence is achieved (i.e., until a pass through all the summary vectors produces no new assignments).);
said processor calculating target-side matchability as an average of a respective matchability of each target centroid of the target domain to source centroids of the source domain, wherein the source domain comprises at least one source data item (Gillis see col. 59, lines 3-22 - An alternate approach would be to apply the Euclidean distance formula D (defined above) to compute the distances between the positions of pairs of individual source and target domain records in the common space, and delete any of said pairs of records that are closer together than some minimum distance (for example, some fixed fraction of the distance between the domain centroid positions). A related approach would be to compute and compare the distances between the positions of individual records in one domain and the position of the centroid of the other domain, in the common space. Records for which this distance is below some pre-determined value (i.e., some fixed fraction of the distance between the domain centroid positions) could be deleted);
said processor calculating source-side matchability as an average of a respective matchability of each source centroid of said source centroids to the target centroids (Gillis see col. 41, lines 28-31 - A centroid of a record is computed by taking, in each dimension, the average of the record is said to be located at the centroid of its terms));
said processor calculating source-target pair matchability as an average of the target-side matchability and the source-side matchability (Gillis see col. 41, lines 28-31 - A centroid of a record is computed by taking, in each dimension, the average of all the component values from all the term vectors assigned to the record. The position of the record or multitrerm query may then, in this simplest embodiment, be viewed as the position of its centroid (i.e., the record is said to be located at the centroid of its terms)); and
said processor calculating cross-domain clusterability between the target domain and the source domain as a linear combination of the calculated target clusterability and the calculated source-target pair matchability (Gillis see cols. 39-40, lines 62-3 - The rows of the reduced matrices of singular vectors are interpreted as coordinates of points representing terms (or documents) in the new "n" dimensional space. Terms are in effect represented in the "n" dimensional semantic space as a linear combination of (orthogonal) components from all the dimensions (i.e., as vectors)); and
said processor transferring the calculated cross-domain clusterability to a first device selected from the group consisting of an output device of a computer system (Gillis see cols. 27-28, lines 50-12 - Alternatively, the output device [3] may be used for displaying visual representations, such as clusters of dots or icons, of the output records (and/or sub portions of said records) on a video display screen), a storage device of the computer system, a remote computer system coupled to the computer system, and a combination thereof (Gillis see cols. 27, lines 45-49 - It would, of course, be within the scope of the invention to store all or any portion of the data (i.e., bodies of text documents) in a remote location, electronically linked to the system shown in FIG. 1 A).
Although Gillis substantially teaches the claimed invention, Gillis does not explicitly indicate
said cross-domain similarity graph comprising a first set of vertices corresponding to the source centroids and a second set of vertices corresponding to the target centroids wherein a weight is assigned to each edge between one of the vertices in the first set vertices corresponding to the source centroids and one of the vertices in the second set vertices corresponding to the target centroids, said finding the alignment comprising determining a subset of the edges having a maximum sum of the weights as compared with a sum of the weights for all other subsets of the edges, subject to each vertex connected by the edges in the subset being spanned by at most one edge in the subset;
said cross-domain clusterability providing an improved clustering over conventional data clustering due to the alignment between the source centroids and the target centroids.
Chen teaches the limitations by stating
finding, by a processor of a computer system, an alignment between source centroids of a source domain and target centroids of a target domain over a cross-domain similarity graph (Gillis col. 33 line 39 – col. 34 line 23 e.g. Geometrically this is equivalent to comparing the relative alignment of the vectors in the high dimensionality space ["semantic" space].  A high overlap (corresponding to a high dot product) indicates a close similarity of meaning), said cross-domain similarity graph comprising a first set of vertices corresponding to the source centroids and a second set of vertices corresponding to the target centroids wherein a weight is assigned to each edge between one of the vertices in the first set vertices corresponding to the source centroids and one of the vertices in the second set vertices corresponding to the target centroids, said finding the alignment comprising determining a subset of the edges having a maximum sum of the weights as compared with a sum of the weights for all other subsets of the edges, subject to each vertex connected by the edges in the subset being spanned by at most one edge in the subset (Chen [0047], [0051], [0137] – [0144], [0153] – [0154], [0180] – [0181] e.g. [0047] In an embodiment, the centroids of the first clusters of the first template may be linked into a first relative distance centroids of the second clusters of the second template may be linked into a second relative distance graph representing the second cluster linking information.  The relative distance graph is described in FIG. 3 below, which is the link among the nearest neighbour of cluster centroids. [0051] The centroids 308 of the clusters 306 may be linked by a relative distance graph based on the relative distance information of the centroids 308.  As shown in FIG. 3, the dotted line 310 indicates the linking of each centroid 308 to its neastest neighbour centroid 308 by relative distance graph.  In the relative distance graph, the inner angle information, also referred to as interior angle information, among centroids 308 of the clusters may be determined.  As shown in FIG. 3, the inner angle 311 of the centroid C.sub.2 308 is illustrated, which is the angle between the centroid link 310 of C.sub.1-C.sub.2 and the centroid link 310 of C.sub.2-C.sub.3.  By having the relative information between the clusters as illustrated by the relative distance graph, the graph matching may be used in the determination of similarity value between the minutiae templates.  In an embodiment, the relative distance information of controids and/or the inner angle information in the relative distance graph may provide a cluster-level information of the minutiae template and may be used in the determination of the similarity centroid of the selected clusters. [0140] The reference pair of matched minutiae may be determined by finding the best matched cluster having the maximum number of matched minutiae and the minimum matching error, and selecting the minutia near the centroid of the best matched cluster as the reference minutia.  If there are more than one minutiae having the same distance from the centroid the best matched cluster, the minutia having lower link error is selected as the reference minutia.  [0141] The first template and the second template are then aligned based on the reference pair of matched minutiae and the determined orientation angle at 906, and the aligned templates are then matched to determine the similarity value (also referred to as matching score) between the first template and the second template.  [0143] In FIG. 10, the first minutiae template and the second minutiae template may be aligned based on the reference pair of matched minutiae as described in the embodiments above.  After the alignment, the respective template may be transformed to be in the form of polar coordinate.  Hence, the distance d, normalized ridge direction n, angular difference between ridge direction o and slope between nearest minutia f, and minutiae type can be compared directly. [0180] The final score as determined in accordance with the embodiment above represent the similarity score above [as
finding, by a processor of a computer system, an alignment (e.g. alignment - aligned templates) between source centroids (e.g. centroid) of a source domain (e.g. first template) and target centroids of a target domain (e.g. second template) over a cross-domain similarity (e.g. similarity) graph (e.g. graph), said cross-domain similarity graph comprising a first set of vertices (e.g. minutiae – Fig. 6) corresponding to the source centroids and a second set of vertices (e.g. minutiae – Fig. 6) corresponding to the target centroids wherein a weight (e.g. distance) is assigned to each edge between one of the vertices in the first set vertices corresponding to the source centroids and one of the vertices in the second set vertices corresponding to the target centroids, said finding the alignment comprising determining a subset of the edges (e.g. Fig. 6) having a (e.g. weighted sum) for all other subsets of the edges, subject to each vertex connected by the edges in the subset being spanned by at most one edge in the subset;
said cross-domain clusterability providing an improved clustering over conventional data clustering due to the alignment between the source centroids and the target centroids]); and
said cross-domain clusterability providing an improved clustering over conventional data clustering due to the alignment between the source centroids and the target centroids (Chen [0047], [0051], [0137] – [0144], [0153] – [0154], [0180] – [0181], aligned templates; the centroid of first template and the centroid of second template, similarity; graph; and [0022], [0098], [0136], [0145], [0212] e.g. [0022] Various embodiments accelerate [as improved clustering] the similarity determination based on a clustering approach, wherein the respective clusters of the templates are compared.  Various embodiments also may accelerate the determination of a reference pair of matched minutiae based on the clustering approach for alignment of the templates.  Various embodiments may further accelerate the similarity determination based on an adaptive load sharing scheme).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Chen’s teaching would have allowed Gillis to provide the ability to accelerate the matching of 
8.	Claim 7 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
9.	Claim 13 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
10.	Claims 2-6, 8-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
11.	On pages 17-18, Applicant alleges Gillis does not discloses “target domain”, “centroids”, or “graph”. 
	Examiner disagrees because:
As disclosed in Gillis col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27 and Fig. 4, Gillis clearly discloses “target domain”, “centroid of source domain”, “centroid of target domain”, and “cross-domain similarity graph”.


	Examiner disagrees because:
As disclosed in (Chen [0047], [0051], [0137] – [0144], [0153] – [0154], [0180] – [0181] e.g. [0047] In an embodiment, the centroids of the first clusters of the first template [as source domain] may be linked into a first relative distance graph representing the first cluster linking information, and the centroids of the second clusters of the second template [as target domain] may be linked into a second relative distance graph representing the second cluster linking information.  The relative distance graph is described in FIG. 3 below, which is the link among the nearest neighbour of cluster centroids, Chen clearly discloses “source domain”, “target domain”, “centroid of source domain”, and “centroid of target domain”..

13.	On pages 21-22, Applicant alleges Gillis does not discloses “calculating target clusterability as an average”. 
	Examiner disagrees because:
As disclosed in Gillis see col. 41, lines 4-38, 57-65 and cols. 41 -42, lines 66-28, col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27, Fig.  domain centroids (both source domain and target domain) are computed, wherein  centroids are  computed by calculating the average of the component values from all the summary vectors in the group (cluster in the domain).
The disclosures reasonably describe the argued limitation of "calculating target clusterability as an average of a respective clusterability of at least one target data item comprised by the target domain".
Further, invention, it is noted that the features upon which applicant relies (i.e., calculating clusterability via an averaging process) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


14.	On pages 23-24, Applicant alleges Gillis in view of Chen does not discloses “said processor calculating target-side matehability as an average of a respective matehability of each target centroid of the target domain to source centroids of the source domain, wherein the source domain comprises at least one source data item”. 
	Examiner disagrees because:
As disclosed in Gillis see col. 41, lines 4-38, 57-65 and cols. 41 -42, lines 66-28, col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27, Fig. 4 and claims 31-32, An alternate approach would be to apply the Euclidean distance formula D (defined above) to compute the source and target domain records in the common space, and delete any of said pairs of records that are closer together than some minimum distance (for example, some fixed fraction of the distance between the domain centroid positions). A related approach would be to compute and compare the distances between the positions of individual records in one domain and the position of the centroid of the other domain, in the common space. Records for which this distance is below some pre-determined value (i.e., some fixed fraction of the distance between the domain centroid positions) could be deleted, the Euclidean distance [as matchability] between the centroid position of source domain and the centroid position of target is calculated. 
The disclosures reasonably describe the argued limitation of "calculating target-side matehability as an average of a respective matehability of each target centroid of the target domain to source centroids of the source domain, wherein the source domain comprises at least one source data item".

15.	On page 24, Applicant alleges Gillis in view of Chen does not discloses “said processor calculating source-side matchabiiity as an average of a respective matchabiiity of each source centroid of said source centroids to the target centroids”. 
	Examiner disagrees because:
As disclosed in Gillis see col. 41, lines 4-38, 57-65 and cols. 41 -42, lines 66-28, col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines source and target domain records in the common space, and delete any of said pairs of records that are closer together than some minimum distance (for example, some fixed fraction of the distance between the domain centroid positions). A related approach would be to compute and compare the distances between the positions of individual records in one domain and the position of the centroid of the other domain, in the common space. Records for which this distance is below some pre-determined value (i.e., some fixed fraction of the distance between the domain centroid positions) could be deleted, the Euclidean distance [as matchability] between the centroid position of source domain and the centroid position of target is calculated. 
The disclosures reasonably describe the argued limitation of "said processor calculating source-side matchabiiity as an average of a respective matchabiiity of each source centroid of said source centroids to the target centroids".

16.	On page 25, Applicant alleges Gillis in view of Chen does not discloses “said processor calculating source-target pair matchability as an average of the target-side matchability and the source-side matchability”. 
	Examiner disagrees because:
Gillis see col. 41, lines 4-38, 57-65 and cols. 41 -42, lines 66-28, col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27, Fig. 4 and claims 31-32, An alternate approach would be to apply the Euclidean distance formula D (defined above) to compute the distances between the positions of pairs of individual source and target domain records in the common space, and delete any of said pairs of records that are closer together than some minimum distance (for example, some fixed fraction of the distance between the domain centroid positions). A related approach would be to compute and compare the distances between the positions of individual records in one domain and the position of the centroid of the other domain, in the common space. Records for which this distance is below some pre-determined value (i.e., some fixed fraction of the distance between the domain centroid positions) could be deleted, the Euclidean distance [as matchability] between the centroid position of source domain and the centroid position of target is calculated. 
The disclosures reasonably describe the argued limitation of "said processor calculating source-target pair matchability as an average of the target-side matchability and the source-side matchability".

17.	On pages 25-26, Applicant alleges Gillis in view of Chen does not discloses “said processor calculating cross-domain clusterability between the target domain and the  match ability”. 
	Examiner disagrees because:
As disclosed in Gillis see col. 41, lines 4-38, 57-65 and cols. 41 -42, lines 66-28, col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27, Fig. 4 and claims 31-32, An alternate approach would be to apply the Euclidean distance formula D (defined above) to compute the distances between the positions of pairs of individual source and target domain records in the common space, and delete any of said pairs of records that are closer together than some minimum distance (for example, some fixed fraction of the distance between the domain centroid positions). A related approach would be to compute and compare the distances between the positions of individual records in one domain and the position of the centroid of the other domain, in the common space. Records for which this distance is below some pre-determined value (i.e., some fixed fraction of the distance between the domain centroid positions) could be deleted, the Euclidean distance [as matchability] between the centroid position of source domain and the centroid position of target is calculated. 
The disclosures reasonably describe the argued limitation of "calculating ... a linear combination of the calculated target clusterability and the calculated source-target pair match ability".

18.	On pages 26-27, Applicant alleges Gillis in view of Chen does not discloses “said cross-domain clusterability providing an improved clustering over conventional data clustering due to the alignment between the source centroids and the target centroids”. 
	Examiner disagrees because:
As disclosed in Chen [0047], [0051], [0137] – [0144], [0153] – [0154], [0180] – [0181], aligned templates; the centroid of first template and the centroid of second template, similarity; graph; and [0022], [0098], [0136], [0145], [0212] e.g. [0022] Various embodiments accelerate [as improved clustering] the similarity determination based on a clustering approach, wherein the respective clusters of the templates are compared.  Various embodiments also may accelerate the determination of a reference pair of matched minutiae based on the clustering approach for alignment of the templates.  Various embodiments may further accelerate the similarity determination based on an adaptive load sharing scheme.
The disclosures reasonably describe the argued limitation of "said cross-domain clusterability providing an improved clustering over conventional data clustering due to the alignment between the source centroids and the target centroids".

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 6, 2021